El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
El 23 de septiembre de 1941 los abora interventores radi-caron nna moción en la corte inferior solicitando la remoción de la administradora judicial de los bienes relictos por Arturo Empierre Carmona. La moción fue notificada por correo a *662]a administradora judicial, pero no así a su abogado, quien, hallándose enfermo, el 2 de octubre envió un telegrama al juez inferior manifestando que hacía diez días se hallaba recluido en cama por prescripción médica atacado de bron-quitis, por lo que solicitaba se suspendiese la vista por un término razonable y que se ordenase a los promoventes de dicha moción que le notificasen con copia de la misma. Accedió la corte y pospuso la vista de la moción para el diez del mismo mes. Continuando enfermo el abogado Sr. Rivera, el 8 de octubre envió por correo una moción a la corte inferior, debidamente notificada al abogado de la parte con-traria, solicitando una vez más la suspensión por el mismo motivo y acompañando una certificación jurada por el Dr. D. Talavera acreditativa de que venía prestando sus servicios profesionales al Lie. Manuel A. Rivera, quien se encontraba recluido en cama sufriendo de influenza respiratoria. El 9 de octubre la corte inferior dictó una orden decretando no haber lugar a la suspensión solicitada, sin que aparezca de los autos que dicha orden hubiese sido notificada en alguna forma al Lie. Rivera o a su cliente la peticionaria, y al día siguiente, 10 de octubre, se celebró la vista de la moción en ausencia de la administradora judicial.
El 5 de noviembre siguiente la corte inferior dictó reso-lución por la que destituyó a la administradora judicial nom-brando en su lugar a Arturo Ümpierre Colón, previa pres-tación de fianza por la cantidad de $5,000.
Para revisar la resolución de la corte denegando la suspensión de la vista, radicó la representación de la admi-nistradora judicial este recurso de certiorari.
Aparece de los autos que la administradora judicial es la viuda del finado Ümpierre Carmona, y surge también de ellos que-ha aplicado fuertes cantidades de su peculio particular para hacer frente a ciertas deudas de la administración judicial.
Sin entrar a considerar las razones que puedan alegarse para destituir a la administradora judicial, debemos eonsi-*663derár si en efecto la corte abusó o no de sn discreción al no darle una bportunidad de ser oída en su defensa. No hay duda alguna de que la suspensión de una vista es cuestión que descansa principalmente en la sana discreción de la corte; pero es regia bien establecida por la jurisprudencia que cuando se excede o se abusa de esa discreción, los tribunales superiores pueden, por medio de certiorari, intervenir para revisar las órdenes que puedan haberse dictado en perjuicio de una parte en tales circunstancias. State ex rel. Fletcher v. District Court, (Iowa, 1931), 80 A.L.R. 339.
La tendencia moderna de los tribunales es resolver los casos por sus propios méritos, dando a cada parte la oportunidad de presentar plenamente su contención, evitando así que la administración de justicia dependa de la suerte, del azar o de contingencias tan difíciles de prever como lo es la súbita enfermedad de una parte, de su abogado o de un testigo esencial. En nada se hubieran perjudicado los fines de la justicia si la corte, en vista de la imposibilidad de la administradora judicial de estar adecuadamente representada, hubiese pospuesto la vista de la moción por unos días más y si en realidad era necesaria una rápida actuación, haberle concedido una oportunidad de nombrar otro abogado que pudiese estar listo para representar sus intereses dentro del término más breve posible, de acuerdo con las circunstancias. Que el caso no era tan urgente como se expone en la resolución de la corte inferior, lo demuestra el no haberse dictado dicha resolución hasta veintiséis días después de celebrada la vista, o sea el 5 de noviembre último, y no haberse notificado hasta trece días más tarde, el 18 del mismo mes.
Al no posponer la vista de la moción, se privó a la admi-nistradora judicial de su día en corte, y siendo ello así, no Lizo buen uso de su discreción la corte inferior, por lo que procede anular la orden de 9 de octubre de 1941, y todas las actuaciones posteriores, devolviendo los autos a la corte *664recurrida para que señale una nueva vista de la moción sobre remoción de la administradora judicial, y luego de una razo-nable oportunidad a las partes para ser oídas, resolver lo que en derecho proceda.